 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORY HORTON, on behalf of himself                  Case No.: 13-CV-307-JAH-WVG
     and all others similarly situated,
12
                                       Plaintiff,       ORDER ON JOINT MOTION TO
13                                                      CONTINUE DEADLINE TO FILE
     v.                                                 MOTION FOR PRELIMINARY
14
                                                        APPROVAL OF CLASS
     CAVALRY PORTFOLIO SERVICES,
15                                                      SETTLEMENT AND VACATING
     LLC,
                                                        STATUS CONFERENCE
16                                   Defendant.
17
18         On January 23, 2020, the Parties filed a Joint Motion to Continue the Deadline to
19   File a Motion for Preliminary Approval of Class Settlement. (Doc. No. 284.) On that same
20   day, the Court set a January 29, 2020 conference on the matter and ordered the Parties to
21   submit supplemental briefing, having found the Joint Motion inadequately pleaded. (Doc.
22   No. 285.) The Parties timely filed their supplemental briefing (Doc. Nos. 286-287), fully
23   explaining their basis for requesting a month-long continuance of the motion filing
24   deadline as well as all efforts they made to comply with the operative January 31, 2020
25   deadline, pursuant to Judge Houston’s December 11, 2019 Order (Doc. No. 283).
26         Having reviewed and considered the Parties’ supplemental briefing, the Court finds
27   that good cause supports the Joint Motion and thus GRANTS the Motion in its entirety.
28

                                                    1
                                                                             13-CV-307-JAH-WVG
 1   Accordingly, the Parties are ORDERED to file, no later than February 21, 2020, their
 2   Motion for Preliminary Approval of Class Settlement. The Court underscores the
 3   importance of and necessity to meet this deadline, as the Court will not entertain any
 4   additional continuance requests absent a clear showing of good cause. To that end, the
 5   Court hereby VACATES the January 29, 2020 telephonic status conference, as the need
 6   for the conference has been obviated by the Court’s instant ruling.
 7         IT IS SO ORDERED.
 8   Dated: January 28, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                           13-CV-307-JAH-WVG
